Citation Nr: 0635614	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-22 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION


The veteran served on active duty from April 1943 to December 
1945.  He died in July 2002.  The appellant is the veteran's 
surviving son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the above claim.  In an 
August 2002 rating decision, the RO denied service connection 
for the cause of the veteran's death.  The appellant did not 
submit a notice of disagreement with that decision, and at 
his personal hearing before the undersigned in October 2005 
confirmed that he was not appealing that denial.  Therefore, 
that issue is not before the Board.


FINDING OF FACT

At the time of the decedent's death he had no pending claims 
for entitlement to any VA benefits.


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits is 
without legal merit. 38 U.S.C.A. § 5121 (West Supp. 2005); 38 
C.F.R. § 3.1000 (2006); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in September 2003.  The appellant was 
told of the requirements to successfully establish a claim 
for service connection death and accrued benefits, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The appellant was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the September 
2003 notice letter was subsequently considered by the RO in 
the April 2004 statement of the case (SOC) and June 2004 
supplemental statement of the case (SSOC).  Accordingly, 
there is no indication that the outcome of the case would 
have been different had the veteran received pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

In any event, the appellant is claiming a benefit to which he 
is not entitled as a matter of law, and this fact precludes 
the need for further development.  38 C.F.R. § 3.159(d)(3).  
As to VA's duty to notify, it does not apply to matters on 
appeal when the facts are not in dispute and the law is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-
04.  


II.  Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving children may 
be paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  See 38 U.S.C.A. § 5121 (West Supp. 2005); 38 
C.F.R. § 3.1000 (2006).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  An application for accrued 
benefits must be filed within one year after the date of 
death.  A claim for death pension, compensation, or 
dependency and indemnity compensation, by a veteran's 
survivor is deemed to include a claim for any accrued 
benefits.  See 38 C.F.R. § 3.1000(c); 3.152(b) (2006).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA. See 38 U.S.C.A. § 5101(a) (West 
Supp. 2005); 38 C.F.R. § 3.152(a) (2006).

The evidence shows that the veteran died in July 2002.  The 
file reflects that there were no service connection claims 
pending at the time of his death, though he was receiving 
compensation for his service-connected post-traumatic stress 
disorder based on a rating decision of March 2002 that 
established service connection for such effective January 18, 
2001, the date of claim.  He did not file a notice of 
disagreement with any element of that decision.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a veteran's survivor to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the survivor's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the veteran's 
survivor has no claim upon which to derive his or her own 
application.  Id. at 1300.  As indicated, no such claim was 
pending at the time of the decedent's death.

The claims file is absent any evidence that the veteran had a 
claim pending for any VA benefits at the time of his death.  
Accordingly, there is no legal basis to the appellant's claim 
for payment of accrued benefits.  As the law, and not the 
evidence, is dispositive in this case, entitlement to payment 
of accrued benefits is denied due to the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes the contentions advanced by the appellant 
concerning rating decisions in 1953 and his belief that the 
RO's March 2002 grant of service connection for the veteran's 
post-traumatic stress disorder should have been effective and 
benefits paid from 1953.  However, these assertions are not 
relevant in this case because the law and regulations as 
interpreted by the Court clearly establish that accrued 
benefits may arise only where the veteran had a claim pending 
and/or benefits due and owing to the veteran under existing 
decisions.  This is not the case here.  


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


